                       Case 2:20-cv-02045-SPL Document 18 Filed 12/04/20 Page 1 of 1
                                          UNITED STATES DISTRICT COURT
                                                  DISTRICT OF ARIZONA
                                               OFFICE OF THE CLERK
         DEBRA D. LUCAS                                                                   MICHAEL O'BRIEN
District Court Executive/Clerk of Court                                                       Chief Deputy Clerk
Sandra Day O'Connor U.S. Courthouse                                                    Evo A. DeConcini U.S. Courthouse
               Suite 130                                                                 405 W. Congress, Suite 1500
 401 West Washington Street, SPC 1                                                       Tucson, Arizona 85701-5010
     Phoenix, Arizona 85003-2118



          Clerk of Court
          Maricopa County Superior Court
          201 West Jefferson
          Phoenix, Arizona 85003-2205             December 4, 2020

          Attention: Civil Filing Counter



          Re:       REMAND TO MARICOPA COUNTY SUPERIOR COURT

                    District Court Case Number:        CV-2002045-PHX-SPL
                    Superior Court Case Number:        CV2020-055202

          Dear Clerk:

                 Enclosed is a copy of the Minute Order entered in this Court on December 4, 2020, and
          the Order entered on December 1, 2020 remanding the above case to Maricopa County Superior
          Court for the State of Arizona.

                                                       Debra D. Lucas
                                                       District Court Executive/Clerk of Court

                                                       By:     Rebecca Kobza
                                                               Case Admin Specialist


          cc:       Judicial Administrator
                    Civil Court Administration
                    4th Floor, CCB
                    201 West Jefferson
                    Phoenix, Arizona 85003-2205

          PLEASE ACKNOWLEDGE RECEIPT OF THIS DOCUMENT AND RETURN IN THE
          ENVELOPE PROVIDED


          Received By: ___________________________________ Dated: _________________________
